Citation Nr: 9931748	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-48 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1989 to 
July 1991.  He received bad-conduct discharge from service 
pursuant to the sentence of a General Court Martial.  

In February 1992, the appellant submitted a claim for VA 
disability benefits.  In a June 1992 administrative decision, 
it was held that the character of the appellant's discharge 
from service constituted a bar to VA benefits.  In September 
1996, he again submitted a claim for VA disability benefits.  
In October 1996 he was informed by the Louisville, Kentucky, 
Regional Office (RO) that the character of his discharge from 
service constituted a bar to VA benefits.  The RO noted that 
the appellant had apparently not been informed of the 1992 
decision.  

In February 1999, the Board remanded this case in order to 
schedule the appellant for a hearing before a member of the 
Board at the RO.  The appellant was afforded a hearing in 
July 1999, whereupon this case is again before the Board for 
review.  


REMAND

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  The discharge or dismissal by reason of a general 
court-martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(2).  However, if it is established that 
the person in question was insane at the time of committing 
the offense leading to the discharge, that person is not 
precluded from benefits by that discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

The appellant was separated from service as the result of a 
general court-martial.  Although the results of that court-
martial generally would constitute a bar to service, the 
appellant contends that he suffered from schizophrenia during 
service which led to the behavior which, in turn, resulted in 
his court-martial.  Records of treatment received after the 
appellant's separation from service document a diagnosis of 
schizophrenia in November 1993.  

The Board notes here that service medical records reflect 
that in July 1990 the appellant was seen by a sanity board.  
The RO apparently attempted to obtain the sanity board's 
findings.  However, a February 1998 response to the RO's 
request for information reflects that the records in question 
were on loan to the Army Review Boards Agency and that 
information concerning the findings of the sanity board would 
be unavailable until review by the Army Review Boards Agency 
were complete.  The Department of the Army indicated that the 
average processing time was 18 to 24 months. 

The records in question as well as the results of any action 
by the Department of the Army as to any discharge upgrade 
would appear to be germane to the issue in controversy in 
this case in light of the appellant's insanity argument.  
Those records, furthermore, are in the control of the 
government, and it would appear that the Department of the 
Army action would now be completed or will be in the very 
near future.  The Board is of the opinion that it may not 
properly proceed with appellate review until such records are 
obtained. 

Therefore, this case is REMANDED for the following actions:

1.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and the Department of the Army and 
request all records pertinent to the 1990 
sanity Board hearing as well as the 
findings of the Army Review Boards 
Agency.  

2.  After completion of the above action 
and receipt of all pertinent records, the 
RO should review the expanded record and 
determine whether the appellant's claim 
can be granted.  If the RO's decision 
remains adverse to the appellant, then 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that all pertinent 
evidence in the control of the appropriate service department 
is made of record.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



